So 7S SI DB A FP WD HP

bho nN No NO bt bo iw) — — ee — pe ee me — = —
nN N > Ww bo on oS \o oo ~] nN ~ & Ww i) _ Q

 

 

Case 2:19-cr-00159-RSL Document 52-1 Filed 09/23/19 Page 1 of 1

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-159-RSL
)
Plaintiff, )
) (PROPOSED) ORDER GRANTING
v. ) MOTION TO FILE OVERLENGTH
) REPLY TO RESPONSE TO MOTION
PAIGE A. THOMPSON, ) TO REVIEW AND REVOKE
) DETENTION ORDER
Defendant. )
)

 

THE COURT has considered the defense motion to file an overlength reply to
the government’s response to the motion for review and revocation of the detention
order in excess of the 6-page limit imposed by Local Criminal Rule 12(b)(5), along
with all the records in this case.

IT IS NOW ORDERED that counsel for Paige Thompson may file a 13-page

 

reply. ‘
DATED this 2! day of Seek : 2019.
UMS Gagwk.
ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE
Presented by:
s/ Mohammad Ali Hamoudi
s/ Christopher Sanders
s/ Nancy Tenney

s/ Brian Klein
Attorneys for Paige Thompson

ORDER GRANTING MOTION TO FILE FEDERAL PUBLIC DEFENDER
OVERLENGTH REPLY TO RESPONSE TO MOTION 1601 Fifth Avenue, Suite 700
TO REVIEW AND REVOKE DETENTION ORDER Seattle, Washington 93101

(Paige Thompson, CR19-159-RSL) - 1 (206) 553-1100

 
